

117 HR 451 IH: Building United States Infrastructure and Leveraging Development Act
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 451IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Blumenauer (for himself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the national limitation amount for qualified highway or surface freight transfer facility bonds.1.Short titleThis Act may be cited as the Building United States Infrastructure and Leveraging Development Act or the BUILD Act.2.Increase national limitation amount for qualified highway or surface freight transfer facility bonds(a)In generalSection 142(m)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $15,000,000,000 and inserting $30,000,000,000.(b)Application of Davis-Bacon Act requirementsSection 142(m) is amended by adding at the end the following new paragraph:(5)Application of Davis-Bacon Act requirementsIf any proceeds of any issue are used for construction, alteration, or repair of any facility otherwise described in paragraph (15) of subsection (a), such facility shall be treated for purposes of subsection (a) as described in such paragraph only if each entity that receives such proceeds to conduct such construction, alteration, or repair agrees to comply with the provisions of subchapter IV of chapter 31 of title 40, United States Code with respect to such construction, alteration, or repair..(c)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act.